Title: From John Quincy Adams to George Washington Adams, 8 November 1825
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Washington 8. November 1825
				
				I enclose herewith a Certificate of two Shares, N. 657. 658. in the Middlesex Canal, transferred to you in consideration of which, I expect you will pay some attention, to the direction of that Corporation and to the management of its concerns. I received your Letter announcing the departure of your mother, and her attendants from Quincy; they arrived here on the 18th. instt. all well except herself; and her health being somewhat improved.I wrote you from New–York, to which Letter, I have yet received no answer—I will thank you to forward to me, Dr Abbots’ Bill, against T. J. Hellen, receipted. I have directed the residue of the books intended for you to be packed and forwarded, by the earliest opportunity / Your affectionate father
				
					J. Q. Adams.
				
				
			